EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner’s amendment was given in an interview with Nicholas Franich on 19 January 2022.

4.	The application has been amended as follows: 
	-  Claims 3, 26 and 28 have been cancelled.
	-  The recitation “an anti-CD38 polypeptide humanized antibody, or an anti-CD20 polypeptide humanized antibody,” has been deleted from claim 1, lines 7 and 8; claim 5, lines 8 and 9; and claim 14, lines 9 and 10.
	- The recitations “rituximab,” and “obinutuzumab, daratumumab, MOR202, or SAR650984”.

Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance: after an Appeals conference discussing Applicants’ arguments set forth in the Appeals Brief regarding the dosages, the arguments were considered persuasive and convincing.  Moreover, it was confirmed the prior art does not teach, nor suggest the composition in a unit dose comprising albumin-containing nanoparticles with an anti-CD52 polypeptide humanized antibody in a dose from about 17.5 mg/m2 to about 125 mg/m2 and paclitaxel in a dose from about 75 mg/m2 to about 250 mg/m2 comprised within said nanoparticle containing albumin and paclitaxel at a ratio of about 9:1 albumin to paclitaxel. The prior art teachings do not teach, suggest, provide motivation nor expectation of success to arrive at this particular unit dose of the composition comprising claimed dosages of the CD52 antibody with the claimed dosages of paclitaxel together as set forth in the claims. Furthermore, the prior art does not teach methods of treating hematological cancer cells comprising administering the said unit dose of said compounds together at the dosages stated in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



19 January 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643